      Case 1:21-cv-00615 Document 1 Filed 05/19/21 Page 1 of 13 PageID# 1




                     UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION

 QASIM RASHID,                               )
                                             )
        Plaintiff,                           )                 Civil Action No.
                                             )
 v.                                          )                  COMPLAINT
                                             )
 JOSEPH CECIL VANDEVERE,                     )
                                             )
        Defendant.                           )
                                             )

                               PRELIMINARY STATEMENT

       Defendant Joseph Cecil Vandevere threatened to kill Plaintiff Qasim Rashid because of

Mr. Rashid’s religion, race, and ethnicity. Motivated by virulent anti-Muslim hate and white

supremacist thinking, Defendant Vandevere made violent threats against Mr. Rashid, leaving Mr.

Rashid to fear for his life and the lives of his wife and children. Defendant Vandevere terrorized

Mr. Rashid because of Mr. Rashid’s race, ethnic background and Muslim faith, and this lawsuit

seeks to hold Defendant Vandevere responsible for that harm.

       The threats Defendant Vandevere made against Mr. Rashid were particularly horrific, but

they were also part of a larger background of anti-Muslim hate on social media platforms. When

Muslims are engaged on social media platforms like Twitter, they face the constant risk of being

exposed to hateful speech and threatening language. Defendant Vandevere’s threats against Mr.

Rashid were a chilling example of the dangerous anti-Muslim activity that flourishes on social

media platforms.

       When Mr. Rashid was a child, he and his family immigrated to the United States from

Pakistan, fleeing religious persecution as Ahmadiyya Muslims, a religious minority within the

Muslim faith. Ahmadiyya Muslims face discrimination and systematic social and state
      Case 1:21-cv-00615 Document 1 Filed 05/19/21 Page 2 of 13 PageID# 2




sanctioned persecution in Pakistan. Since immigrating to the United States, Mr. Rashid has

regarded this country as a place of religious tolerance where he and his family could live safely.

Defendant Vandevere’s violent threats shook Mr. Rashid to his core and caused him profound

emotional distress, as they were intended to do. The impact of those threats continues to haunt

Mr. Rashid and his family.

       Mr. Rashid files this suit seeking compensatory and punitive damages for Defendant

Vandevere’s violation of Virginia Code § 8.01-42.1—which provides a civil action for racial,

religious, or ethnic harassment, violence, or vandalism—and for his intentional infliction of

emotional distress on Mr. Rashid.

                                            PARTIES

       1.      Plaintiff Qasim Rashid is a Virginia politician and a citizen and resident of

Stafford, Virginia. He is an Ahmadiyya Muslim, a human rights activist, an attorney, and a

published author. His political and religious beliefs have moved him to work to create a more

just and equal America. He has served as the national spokesperson for the Ahmadiyya Muslim

Community, USA. He is the author of several books, including “The Wrong Kind of Muslim,”

published in 2013, and “Hannah and the Ramadan Gift”—a children’s book, published by

Penguin Random House in April 2021, discussing the power of serving all humanity to uphold

peace and justice.

       2.      Defendant Joseph Cecil Vandevere is a citizen and resident of Black Mountain,

North Carolina. In December 2019, a jury in the United States District Court for the Western

District of North Carolina found Defendant Vandevere guilty of making interstate threats against

Mr. Rashid. That Court sentenced Defendant Vandevere to ten months in prison, which




                                                 2
      Case 1:21-cv-00615 Document 1 Filed 05/19/21 Page 3 of 13 PageID# 3




Defendant Vandevere is currently serving at FCI Loretto in Pennsylvania. Defendant Vandevere

has appealed his conviction to the United States Court of Appeals for the Fourth Circuit.

                                  JURISDICTION AND VENUE

        3.      This Court has subject matter jurisdiction under Article III of the United States

Constitution and 28 U.S.C. § 1332. The amount in controversy exceeds $75,000, exclusive of

interests and costs, and there is diversity of citizenship.

        4.      This Court has personal jurisdiction over Defendant Vandevere because he caused

tortious injury to Mr. Rashid in Virginia when he directed death threats to Mr. Rashid, whom he

knew to be a resident of Virginia. The claims at issue arose in Virginia.

        5.      Venue is proper in this Court under 8 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to the claim occurred in Stafford County, Virginia.

                                   FACTUAL ALLEGATIONS

        6.      Mr. Rashid is a well-known political figure residing in Virginia. He has written

for numerous outlets, including Time, NPR, and the Independent. In 2019, Mr. Rashid ran as a

candidate for the 28th district of the Virginia Senate. He successfully won the Democratic

primary but lost to the incumbent in the general election. In 2020, Mr. Rashid won the

Democratic nomination for Virginia’s First Congressional District, but was defeated in the

general election in November.

        7.      Mr. Rashid has dedicated his personal and professional life to creating a more just

and equal America. He is a best-selling and critically acclaimed author, practicing attorney, and

a former fellow at Harvard University’s Islamic Studies program. He has served as the national

spokesperson for Ahmadiyya Muslim Community USA. His most recently published book,




                                                   3
      Case 1:21-cv-00615 Document 1 Filed 05/19/21 Page 4 of 13 PageID# 4




“Hannah and the Ramadan Gift”, is a children’s book discussing the power of serving all

humanity to uphold peace and justice.

          8.    Mr. Rashid has a substantial following on social media. As of the date of filing

this Complaint, Mr. Rashid had more than 130,000 followers on Facebook and more than

307,000 followers on Twitter. He posts frequently about matters of politics, human rights, and

tolerance, as well as life in Virginia and local Virginia issues.

          9.    Mr. Rashid is an Ahmadiyya Muslim, originally from Pakistan. In Pakistan,

Ahmadiyya Muslims are a severely persecuted minority group within the Muslim faith,

constantly living under threat of violence. The teachings of Ahmadiyya Muslims emphasize

advocacy for universal human rights for all religious and other persecuted minorities, including

peace, love, justice, and sanctity of life.

          10.   Mr. Rashid’s extended family members have been victims of violence and

oppression in Pakistan because of their faith. To escape that persecution, Mr. Rashid’s

immediate family immigrated to the United States over 30 years ago, in search of safety and the

freedom to practice their religion.

          11.   The violence and persecution against Mr. Rashid’s extended family in Pakistan

has been severe. In 1995, for example, a mob in Pakistan attacked and lynched Mr. Rashid’s

cousin, dragging his body through the streets—his neck broken and his life taken because of his

faith. This violence and religious persecution has had a profound impact on Mr. Rashid and his

family.

          12.   Defendant Vandevere is a white man in his fifties who resides in the mountain

town of Black Mountain, North Carolina. Defendant Vandevere is currently incarcerated at FCI

Loretto in Pennsylvania.



                                                  4
      Case 1:21-cv-00615 Document 1 Filed 05/19/21 Page 5 of 13 PageID# 5




       13.     Defendant Vandevere has used multiple social media accounts to make

anonymous online threats against Mr. Rashid and others. One of those social media accounts is a

Twitter account using the handle @DaDutchman5. Defendant Vandevere refers to this Twitter

account as his “attack dog account.”

       14.     In 2018, Defendant Vandevere anonymously used the @DaDutchman5 handle to

make intimidating and violent threats against multiple individuals, including Mr. Rashid.

       15.     In 2018, Mr. Rashid was using the Twitter handle @MuslimIQ, an account that

made clear that Mr. Rashid was the user of the handle.

       16.     On March 13, 2018, Defendant Vandevere used the @DaDutchman5 handle to

send the following Tweet (the “March 18 Tweet”) to Mr. Rashid at Mr. Rashid’s @MuslimIQ

Twitter handle:




                                                5
      Case 1:21-cv-00615 Document 1 Filed 05/19/21 Page 6 of 13 PageID# 6




       17.     The text of the Tweet read:

       HI PEDOPHILE PROPHET MUHAMMAD CUBE WORSHIPPING INBRED

       MUSLIM SCUM LETS MEET SO YOU CAN RUN THAT COWARD MOUTH TO

       MY FACE.. PLEASE…VIEW YOUR DESTINY

       18.     Defendant Vandevere accompanied the March 18 Tweet with a graphic photo of a

man, who had been violently lynched, hanging from a tree.

       19.     The person in the photo was Leo Frank, a Jewish man who was abducted and

lynched in 1915 by a Georgia mob fueled by anti-Semitism.

       20.     Defendant Vandevere captioned the March 18 Tweet image with the directive:

“VIEW YOUR DESTINY.”

       21.     Defendant Vandevere’s anti-Muslim religious hatred, as evidenced by his epithets

at the Prophet Muhammad and his reference to “Muslim scum,” motivated him to send the

March 18 Tweet to Mr. Rashid.

       22.     Defendant Vandevere’s racial and ethnic hatred, as evidenced by his reference to

Mr. Rashid being “inbred,” motivated him to send the March 18 Tweet to Mr. Rashid.

       23.     Defendant Vandevere’s March 18 Tweet to Mr. Rashid threatened Mr. Rashid

with violent death.

       24.     Defendant Vandevere sent the March 18 Tweet with the intention of causing Mr.

Rashid to suffer severe emotional distress and to fear for his life.

       25.     Mr. Rashid, who was at home in Virginia when he first saw the March 18 Tweet,

understood it to be a death threat against him.

       26.     The March 18 Tweet caused Mr. Rashid severe emotional distress and caused him

to fear for his life and the lives of his wife and minor children.



                                                  6
      Case 1:21-cv-00615 Document 1 Filed 05/19/21 Page 7 of 13 PageID# 7




          27.   The public nature of the March 18 Tweet, with its exposure to a broad audience of

other white supremacists like Defendant Vandevere, further terrorized Mr. Rashid because of the

likelihood that the threat might inspire copycat actions.

          28.   Defendant Vandevere’s initial anonymity, because he was making the threats

from a Twitter handle that obscured his identity, caused further distress to Mr. Rashid, because

he did not know where the threat was coming from or how he could protect himself and his

family.

          29.   Mr. Rashid immediately felt profound fear for himself and his family, wondering

where his wife and small children were and whether they were safe from the person who

threatened to lynch him.

          30.   Defendant Vandevere’s threat had a particularly terrorizing effect on Mr. Rashid,

given his family’s experiences of religious violence in Pakistan. Mr. Rashid immediately

reflected on the lynching of his own cousin more than twenty years prior in Pakistan. Mr.

Rashid’s cousin, because of his faith, was murdered and dragged through the streets in Pakistan

while neighbors and police watched.

          31.   Mr. Rashid was initially not familiar with the case of Leo Frank, but he

researched Mr. Frank’s case after receiving Defendant Vandevere’s March 18 Tweet. Mr.

Rashid learned that the case involved a Jewish man who was arrested and convicted of murder in

Georgia in 1913. Because there was substantial evidence that Mr. Frank did not commit the

crime for which he was convicted and that anti-Semitism had played a significant role in the

proceedings, the governor commuted Frank’s sentence. After the commutation, a crowd of about

25 people broke into Frank’s cell and hung him from a tree, killing him.




                                                 7
      Case 1:21-cv-00615 Document 1 Filed 05/19/21 Page 8 of 13 PageID# 8




         32.    After reading about Leo Frank’s case, Mr. Rashid was even more convinced that

the threat against him was a true threat. He was terrified that he would face the same fate as Leo

Frank.

         33.    In an attempt to avoid Defendant Vandevere’s threat and harassment, Mr. Rashid

blocked future Tweets from Defendant Vandevere from being delivered.

         34.    Even after being blocked, Defendant Vandevere continued to send Mr. Rashid

additional Tweets in the same vein. Although Mr. Rashid did not read these additional Tweets in

real-time, he later read them when being alerted to them by the FBI. The additional Tweets

caused him further distress.

         35.    On March 21, 2018, Defendant Vandevere Tweeted the following at Mr. Rashid:

“Attention all pedophile prophet Muhammad cube worshiping child raping inbred Muslims:

sharia law is treason…and the penalty for treason is death by execution. As per US law…get out

or face the penalty.”

         36.    On March 21, 2018, Defendant Vandevere Tweeted at Mr. Rashid: “Go eat some

pork…scum.”

         37.    On March 21, 2018, Defendant Vandevere Tweeted at Mr. Rashid: “REPORT

YOUR LIPS UPON MI DOGS ASSSSSS!!”

         38.    On March 21, 2018, Defendant Vandevere Tweeted at Mr. Rashid: “I waiting for

you to name the time and place you cube worshiping pedophile prophet Muhammad motherless

son of a sack of rat shit bastard.”

         39.    Defendant Vandevere’s lynching threat continues to haunt Mr. Rashid and his

family, and Mr. Rashid’s pain and fear continues to this day. It has changed how he operates in

the world in significant ways. He has lost sleep and suffered anxiety and worry, fearing for his



                                                8
        Case 1:21-cv-00615 Document 1 Filed 05/19/21 Page 9 of 13 PageID# 9




life and the life of his family. The trauma of this threat has left him fearful in his own home.

Each time someone knocks on the door, Mr. Rashid re-lives the threat and is faced with the

concern of whether the person at the door has come to kill him and his family.

        40.     Defendant Vandevere’s outrageous conduct has also deeply affected Mr. Rashid’s

interactions with his family. He now makes sure that his wife knows where he is at all times so

that she can alert authorities and take preventative steps to protect their children if he fails to

come home or check in. If he has to travel, he speaks with his neighbors to make sure they are

aware of his absence so that they can help monitor any unusual visitors who might do his family

harm.

        41.     Despite these changes in behavior, Mr. Rashid’s wife fears for him constantly.

This, of course, has caused Mr. Rashid even greater distress, such that he no longer feels able to

share certain information with his wife.

        42.     The threat against Mr. Rashid has changed his life in profound ways that

reverberate to this day. Because of Defendant Vandevere’s threats, Mr. Rashid no longer posts

photos of his wife and children on social media. He has security when he speaks at public events

for the same reason. He and his wife keep their home stocked with a month or more worth of

food out of fear that a time might come when they would be unable to leave their house safely.

        43.     As a result of Defendant Vandevere’s actions, Mr. Rashid feels the distress of

being forced to live as a man who is hunted.

        44.     Mr. Rashid has also suffered distress as he has been forced to grapple with how

the threat will impact his children and his relationship with them. Mr. Rashid has not shared

with his children that someone threatened to murder their father, and he has suffered by being




                                                   9
     Case 1:21-cv-00615 Document 1 Filed 05/19/21 Page 10 of 13 PageID# 10




forced to hide this information from his children. He suffers further because he also knows that

one day his children will find out that someone made death threats against their father.

       45.     Defendant Vandevere sent the March 18 Tweet and the other threats referenced

above with the intent to cause profound fear and severe emotional distress to Mr. Rashid.

       46.     Defendant Vandevere knew or should have known that his actions would likely

result in severe emotional distress to Mr. Rashid.

       47.     Defendant Vandevere’s threat was so outrageous in character, and so extreme in

degree, as to go beyond all possible bounds of decency, and to be regarded as atrocious, and

utterly intolerable in a civilized community.

       48.     The emotional distress experienced by Mr. Rashid has been so extreme that no

reasonable person could be expected to endure it.

       49.     In referring to the March 18 Tweet, Defendant Vandevere has admitted that

“people might take that as being a threat.”

       50.     Defendant Vandevere’s threat to Mr. Rashid is one of multiple instances in which

he has spread hateful speech targeted at others because of their religion. For example, in

February 2018, Defendant Vandevere sent a Tweet to Rabbi Andrew Jacobs, at Ramat Shalom

Synagogue in Broward County, Florida, from a Twitter account using the pseudonym “Bob

Smith.” That Tweet contained the same picture of Leo Frank that Defendant Vandevere later

sent to Mr. Rashid, as well as hateful anti-Semitic language.

       51.     On or about August 21, 2019, a grand jury in the United States District Court for

the Western District of North Carolina charged Defendant Vandevere with transmitting in

interstate commerce a communication that contained a threat to injure another person in violation

of 18 U.S.C. § 875(c).



                                                10
     Case 1:21-cv-00615 Document 1 Filed 05/19/21 Page 11 of 13 PageID# 11




        52.     The United States tried Defendant Vandevere’s criminal charge to a jury in

December 2019.

        53.     The court instructed the jury about the elements of the criminal charge including,

among other things, that the United States was required to prove beyond a reasonable doubt:

        a.      that Defendant Vandevere knowingly transmitted a communication to Mr. Rashid;

        b.      that Defendant Vandevere subjectively intended the communication as a threat to

                injure Mr. Rashid; and

        c.      that the threat was one in which an ordinary, reasonable recipient who is familiar

                with the context in which the statement is made would interpret as a serious

                expression of an intention to commit unlawful physical violence.

        54.     On December 6, 2019, the jury found Defendant Vandevere guilty of 18 U.S.C.

§ 875(c) as charged.

        55.     On June 9, 2020, the court sentenced Defendant Vandevere to ten months

imprisonment for making threats to Mr. Rashid.

        56.     On June 22, 2020, Defendant Vandevere appealed his criminal conviction,

thereafter receiving an extension of time to report to the Bureau of Prisons.

        57.     On or about December 8, 2020, Defendant Vandevere was forced to begin serving

his prison sentence at FCI Loretto in Pennsylvania. Upon information and belief, Defendant

Vandevere will be released from prison on October 5, 2021.

                                   FIRST CAUSE OF ACTION
        (Civil action for racial, religious, or ethnic harassment, violence or vandalism
                            in violation of Virginia Code § 8.01-42.1)

        58.     Mr. Rashid incorporates by reference and realleges the preceding paragraphs, as if

set forth herein.



                                                11
     Case 1:21-cv-00615 Document 1 Filed 05/19/21 Page 12 of 13 PageID# 12




        59.     Defendant Vandevere’s actions constitute intimidation and harassment as defined

by Virginia Code § 8.01-42.1. Defendant Vandevere’s actions were motivated by racial,

religious, and ethnic animosity.

        60.     Mr. Rashid was aggrieved and suffered significant harm as a result of Defendant

Vandevere’s intimidation and harassment.

                                    SECOND CAUSE OF ACTION
                              (Intentional Infliction of Emotional Distress)

        61.     Mr. Rashid incorporates by reference and realleges the preceding paragraphs, as if

set forth herein.

        62.     Defendant Vandevere intended to cause Mr. Rashid severe and serious emotional

distress by directing a threat of death to him.

        63.     Defendant Vandevere’s conduct was extreme and outrageous, and was beyond all

possible bounds of decency.

        64.     Defendant Vandevere’s actions were the proximate cause of Mr. Rashid’s

emotional distress.

        65.     No reasonable person could be expected to endure the distress that Mr. Rashid has

suffered since receiving the death threats from Defendant Vandevere.

                                     PRAYER FOR RELIEF

        For the foregoing reasons, Plaintiff Qasim Rashid respectfully requests that this Court

grant the following relief:

        a)      Compensatory damages in excess of $75,000, exclusive of interest and costs,

        including economic and non-economic damages;

        b)      Punitive damages;

        c)      Attorneys’ fees and costs as permitted by law; and

                                                  12
Case 1:21-cv-00615 Document 1 Filed 05/19/21 Page 13 of 13 PageID# 13




 d)     Such other and further relief as this Court deems just.

                                     JURY DEMAND

 Mr. Rashid respectfully demands a trial by jury.

 Dated: May 19, 2021
                                      Respectfully submitted,

                                      /s/ Maya M. Eckstein
                                      Maya M. Eckstein, VA State Bar No. 41413
                                      Sean B. O’Connell, VA State Bar No. 95281
                                      Ann E. Hancock, VA State Bar, No. 91010
                                      HUNTON ANDREWS KURTH LLP
                                      951 East Byrd Street
                                      Riverfront Plaza, East Tower
                                      Richmond, VA 23219-4074
                                      Phone: (804) 788-8200
                                      Fax: (804) 788-8218
                                      meckstein@HuntonAK.com
                                      soconnell@HuntonAK.com

                                      Ryan G. Rich, N.C. State Bar. 37015*
                                      HUNTON ANDREWS KURTH LLP
                                      One South at The Plaza, Suite 3500
                                      101 South Tryon Street
                                      Charlotte, NC 28280
                                      Phone: (704) 378-4778
                                      Fax: (704) 378-4890
                                      rrich@HuntonAK.com

                                      Matthew Callahan, DC Bar No. 888324879*
                                      MUSLIM ADVOCATES
                                      P.O. Box 34440
                                      Washington, DC 20043
                                      Phone: (202) 897-1892
                                      Fax: (202) 508-1007
                                      matthew@muslimadvocates.org

                                      * Pro Hac Vice application filed concurrently

                                      Attorneys for Qasim Rashid




                                         13
